Citation Nr: 0334280	
Decision Date: 12/09/03    Archive Date: 12/16/03	

DOCKET NO.  03-03 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral inguinal 
hernia repairs. 

2.  Entitlement to a compensable evaluation for left 
varicocelectomy scar.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the benefit sought on appeal.  
The veteran, who had active service from April 1942 to 
February 1946, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.

The issue of entitlement to service connection for bilateral 
inguinal hernia repairs will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The left varicocelectomy scar is currently asymptomatic 
and productive of no functional impairment or disabling 
manifestations.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for a 
left varicocelectomy scar have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.31, 4.118, Diagnostic Code 7805 (2002 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the rating decision, 
as well as the Statement of the Case issued in connection 
with the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In particular, the Statement 
of the Case specifically notified the veteran of the 
schedular criteria that was needed to be satisfied in order 
to warrant a higher evaluation for his disability.  

In addition, a February 2002 letter to the veteran informed 
him of the substance of the VCAA, including the division of 
responsibilities between the veteran and the VA in obtaining 
evidence.  While the RO requested that any evidence the 
veteran had be submitted within 30 days, the letter also 
informed him that he had up to one year from the date of the 
letter to submit additional evidence.  The RO also indicated 
that they had obtained private medical records identified by 
the veteran and informed him that if there were any other 
medical records that needed to be obtained that he should 
inform the RO and complete an authorization for release of 
information to permit the RO to assist him in obtaining those 
records.  The Board would also note that more than one year 
has passed since the date of the VCAA letter and that in 
October 2003 the veteran's representative requested that the 
veteran's claim be advanced on the docket given his age.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied and 
that the veteran has effectively waived any further 
notification under the VCAA.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
obtained and are associated with the claims file.  In 
addition, private medical records identified by the veteran 
are associated with the claims file and the veteran was 
afforded a VA examination in order to assess the current 
severity of his disability.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  Accordingly, the 
Board finds that the case is ready for appellate review.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).


Background and Evidence

A rating decision dated in March 1945 granted service 
connection for a left varicocelectomy scar and assigned a 
noncompensable evaluation.  This rating decision was based on 
a review of service medical records.  That rating has been in 
effect since that time.  

Private medical records from the Monroe Clinic dated between 
1998 and 2001 contain no evidence of complaints, treatment or 
diagnosis pertaining to the left varicocelectomy.

A report of a VA examination performed in March 2002 shows 
that the veteran reported that following his service surgery 
in which he underwent a resection of the varicocele on the 
left he recovered uneventfully and returned to duty.  The 
examiner recorded that the veteran had no recurrence of 
testicular or inguinal pain on the left during his remaining 
period of time in service.  The examiner recorded information 
concerning the veteran's surgery for bilateral inguinal 
hernia repairs and that following that surgery the veteran 
had experienced no recurrent discomfort in the groin or in 
the scrotum.  At the present time the veteran was 
asymptomatic regarding his prior repair of the varicocele.  
Pertinent physical examination was unremarkable and following 
the examination the relevant diagnosis was a prior history of 
a left varicocelectomy, healed, asymptomatic.


Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
its symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disabilities specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and an increase in the disability rating is at 
issue, it is present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's disability is currently evaluated as 
noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7805 based on a residual scar.  Under that Diagnostic 
Code, the disability is evaluated based on the limitation of 
function of the affected part.  The Board acknowledges that 
the schedular criteria for evaluating disabilities of the 
skin were amended effective August 30, 2002, but the Board 
would observe that the criteria under Diagnostic Code 7805 
were not changed.

Other potentially applicable Diagnostic Codes include 
Diagnostic Codes 7803 and 7804 for scars that are poorly 
nourished with repeated ulceration or scars that are tender 
and painful on objective demonstration under the criteria in 
effect prior to August 30, 2002, and for unstable scars and 
scars painful on examination under the criteria in effect 
after that date.  However, physical examination disclosed no 
ascertainable scar, let alone a scar that was poorly 
nourished with repeated ulceration or unstable, or tender and 
painful on objective demonstration or painful on examination.  
As such, Diagnostic Code 7803 and 7804 are not applicable in 
this case.

Similarly, the residuals of the varicocelectomy, including 
the scar, have not been shown to produce any functional 
impairment whatsoever.  The veteran described no functional 
impairment or disabling manifestations of his varicocelectomy 
at the time of the March 2002 VA examination and private 
medical records obtained at the veteran's requested dated 
between 1998 and 2001 contain no evidence of complaints, 
treatment or diagnosis pertaining to the veteran's service-
connected disability.  Indeed, following the VA examination, 
the veteran's left varicocelectomy was described as healed 
and asymptomatic.  Based on this evidence, the Board finds 
that the criteria for a higher evaluation for the veteran's 
disability have not been met.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered whether or not they were 
raised by the veteran as required by the holding of the 
United States Court of Appeals for Veterans Claims in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board finds that 
the evidence of record does not present "an exceptional or 
unusual disability picture as render impractical the 
application of the regular rating schedular standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, there has been no 
assertion or showing that the veteran's disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

A compensable evaluation for a left varicocelectomy scar is 
denied.


REMAND

A preliminary review of the record with respect to the issue 
of entitlement to service connection for bilateral inguinal 
hernia repairs discloses that there appear to be additional 
medical records which have not been obtained.  In this 
regard, the veteran related at the time of his VA examination 
in March 2002, that in the late 1960's he underwent surgery 
for bilateral inguinal hernias.  Those records do not appear 
to be associated with the claims file and are clearly 
relevant to the veteran's claim.  As such, the Board is of 
the opinion that an attempt should be made to obtain these 
records prior to further appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

The RO should request that the veteran 
complete and sign an authorization for 
release of medical records in order to 
permit the VA to obtain records 
pertaining to surgery performed in the 
late 1960's for his inguinal hernia 
repairs.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



                       
____________________________________________
	WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 


